DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Octavio T. DaCosta on 27, 28 January 2022.
The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 20, “perform” has been changed to, “performing”.

In claim 1, line 23, “update” has been changed to, “updating”.

In claim 1, line 24, “transfer” has been changed to, “transferring”.

In claim 3, line 1, “the ride request includes” has been changed to, “the ride requests include”.

In claim 10, line 1, “the ride request includes” has been changed to, “the ride requests include”.

In claim 17, line 2, “the ride request includes” has been changed to, “the ride requests include”.

In claim 21, line 1, “the ride request includes” has been changed to, “the ride requests include”.

In claim 22, line 1, “the ride request includes” has been changed to, “the ride requests include”.

In claim 23, lines 1 and 2, “the ride request includes” has been changed to, “the ride requests include”.


Allowable Subject Matter
Claims 1 to 3, 5, 6, 8 to 10, 12, 13, 15 to 17, and 19 to 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, self-driving car, or non-transitory computer readable storage medium as recited in claims 1, 8, or 15, wherein (in combination with the other recited steps, elements, and limitations) for example, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 12 to 14 of the Remarks, filed 16 November 2021, with respect to the rejections under 35 U.S.C. 112, 101, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Foreign Priority – Interim Copy Received
The interim copy of the foreign priority document, labeled as such and provided with the separate cover sheet of 37 CFR 1.55(j)(1) and (2), was received on 26 November 2019. To rely on the interim copy to satisfy the requirement of 37 CFR 1.55(f), a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate. See e.g., MPEP 215.02(b).
See also 37 CFR 1.55(h) for another perhaps possible (?) avenue of satisfying the certified copy requirement, since a certified (PDX) copy has apparently already been retrieved by the USPTO (from a participating IP Office) in parent application 15/343,603.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667